            Case 1:18-cr-10293-WGY Document 12 Filed 04/04/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF
 AMERICA
                                                   CRIMINAL No. 18-10293-WGY
       v.

 ANTON PETROV KULKIN, a/k/a David
 Solmonov Ashkenazi, a/k/a Emil Ivanov
 Asenov, a/k/a Toni;

         Defendant



                        MOTION TO UNSEAL ARREST WARRANT

       The United States of America, by Andrew E. Lelling, United States Attorney, and Nadine

Pellegrini, Assistant United States Attorney for the District of Massachusetts, moves to unseal

the arrest warrant for the above-captioned Defendant issued on or about March 6, 2019 in

conjunction with the Superseding Indictment listed above.

       As basis for the request, this Defendant has been taken into custody in Mexico and the

need for the sealing no longer exists.

                                               Respectfully submitted,


                                         By:   /s/ Nadine Pellegrini
                                               NADINE PELLEGRINI
                                               Assistant United States Attorney
                                               617/748-3261
         Case 1:18-cr-10293-WGY Document 12 Filed 04/04/19 Page 2 of 2



                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) .

                                             /s/Nadine Pellegrini
                                             NADINE PELLEGRINI
                                             Assistant United States Attorney




Date: April 4, 2019




                                                 2
